Citation Nr: 9900788	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  94-20 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for traumatic arthritis of 
the back, shoulders and knees.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active service from September 1941 to August 
1942 and from July 1945 to September 1946.  He was a prisoner 
of war (POW) of the Japanese Government from April to August 
1942.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 1997 
and May 1998, the case was remanded to the RO for additional 
development.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the disabilities cited above are 
the result of his treatment while a prisoner of war (POW).  
It is contended that the medical evidence of record supports 
this claim.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has not met the 
initial burden of submitting sufficient evidence to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to service connection for traumatic arthritis of 
the back, shoulders, and knees is well grounded.  




FINDING OF FACT

The claim of entitlement to service connection for traumatic 
arthritis of the back, shoulders, and knees is not 
meritorious on its own or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for traumatic 
arthritis of the back, shoulders and knees is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

As noted above, the veteran served on active duty in World 
War II and was a prisoner of war of the Japanese Government 
from April to August 1942.  Available service medical 
records, which include a hospitalization, do not refer to 
traumatic arthritis of the back, shoulders, or knees.  
Further, no reference is made to an injury involving the 
back, shoulders, or knees.  At a separation examination in 
August 1946, no reference is made to injuries of the back, 
shoulders, or knees.  The musculoskeletal system at that time 
was found normal.  The veteran was discharged from active 
service in September 1946.  

The veteran filed his first claim for VA compensation in 
September 1975, 29 years after his discharge from active 
service.  At that time, the veteran made no specific 
reference to traumatic arthritis of the back, shoulders, or 
knees.  In a more detailed application for compensation filed 
in September 1975, the veteran referred to a scar from a 
rifle butt and a below-the-knee injury.  However, again, no 
reference was made to arthritis.  

In a February 1990 VA POW medical history, the veteran again 
did not refer to traumatic arthritis of the back, shoulders, 
or knees.  At this time, he noted that he had been beaten on 
one occasion while a POW.  In a February 1990 psychosocial 
survey, he did not refer to arthritis of the back, shoulders, 
or knee.  He also did not refer to an injury associated with 
the back, shoulders, or knees.  In a VA examination held in 
February 1990, no traumatic arthritis was found.  The veteran 
was diagnosed with degenerative disease of the lumbosacral 
spine and osteoarthritis of both hips.  Minimal degenerative 
disease of both knees was also found.  

In September 1992, the veteran filed an additional claim for 
VA compensation.  At that time, the veteran did not refer to 
the disability at issue.  

In July 1993, the veteran filed an additional claim for VA 
compensation.  At this time, the veteran claimed entitlement 
to service connection for a back, shoulder, and knee injury.  
This claim was filed approximately 47 years after his 
discharge from active service.  The veteran contended that 
his back and shoulder disability was the result of a rifle 
butt stroke by a Japanese soldier.  He contended that his 
shoulder and knee injury were the result of a fall while 
carrying a machine gun in April 1942, approximately 50 years 
ago.  

In a November 1993 VA examination, the veteran stated that he 
had been beaten by Japanese guards with a stick against the 
lower back and head.  He noted problems with headaches and 
stiffness of the neck with numbness around the right shoulder 
and arm.  Examination at that time revealed full range of 
motion in the low back.  No external deformity of the right 
shoulder was found, however, it was noted that the veteran 
was reluctant to subjectively move it.  His elevation and 
abduction went no further than 90 degrees.  The examiner 
reported there was no clear cut history of fracture or 
dislocation that could be associated directly to trauma.  A 
neurological evaluation performed that month noted that the 
veterans limbs had good equal strength, except for pain on 
moving of the right shoulder.  The veteran was diagnosed with 
arthritis of the right shoulder without neurological 
complications.  X-ray studies of the veterans right shoulder 
noted that a margin of the mid-portion of the clavicle 
appeared slightly more robust than usual, raising the 
question of an old healed fracture.  However, the radiologist 
concluded that X-ray studies were negative for acute or 
active pathology.  Minimal degenerative changes were found in 
the knees.  X-ray studies also revealed degenerative joint 
and disc space disease at L4-5.  

In his notice of disagreement received in March 1994, the 
veteran contended that his right and left shoulders were 
severely fractured when a Japanese soldier attacked him 
during a death march.  At a hearing held before a Member of 
the Board in December 1996, the veteran reiterated this 
contention.  He noted that he was assaulted with a rifle 
butt.  When asked whether any doctor had associated traumatic 
arthritis to the alleged beatings, the veteran stated that he 
could not remember.  The veteran testified that he first 
became aware of his arthritis upon his discharge from active 
service.  It was contended that the veterans physical abuse 
during his captivity as a POW caused the alleged 
disabilities.  

In March 1997, the Board remanded this case to the RO for 
additional development, including a VA examination.  In a May 
1997 VA examination, the examiner noted that he had had the 
opportunity to review the veterans claims folder.  X-ray 
studies were performed.  With regard to the veterans 
complaints of right shoulder pain, the examiner stated that 
the veterans history was more suggestive of radiculopathy 
than of arthritis.  However, previous X-ray studies had 
revealed mild degenerative changes.  Previous X-ray studies 
had also suggested the possibility of an old clavicular 
fracture.  Additional studies had also suggested the 
possibility of an old clavicular fracture.  However, 
additional X-ray studies performed at that time revealing 
only osteoarthritis.  The examiner stated that, in regard to 
the arthritis, it was more likely that these changes were age 
related and that the degenerative arthritis could not be held 
with any degree of certainty to any sort of traumatic 
incident, such as contusions, as the veteran had claimed, 
without a history of a definite fracture.  

With regard to the left knee, the examiner again stated that 
the mild degenerative changes, noted in previous X-ray 
studies, were most likely age related and not post-traumatic.  
With regard to the veterans cervical and lumbar spine, X-ray 
studies had revealed degenerative changes, again, more likely 
degenerative in nature and not post-traumatic.  

In a May 1997 neurological evaluation, the examiner stated 
that the neurological examination was essentially negative 
except for sensory changes in the right upper extremity that 
could represent a C5 radiculopathy.  X-ray evidence of 
degenerative disc disease in both the cervical and lumbar 
spine was noted.  The examiner reported that there was no 
definite evidence in the claims folder to support a history 
of severe back trauma occurring during the time the veteran 
was a prisoner of war.  The lumbosacral spine X-ray studies 
taken previously did not reveal any signs of trauma.  A 
very questionable suggestion of trauma in the cervical 
spine films was noted, however, traumatic arthritis was not 
diagnosed.  

In August 1997, the RO contacted the veteran and requested 
that he provide names and addresses of all health care 
providers who had treated his condition.  Additional medical 
records were obtained.  A review of these treatment records 
fails to indicate any health care provider who has diagnosed 
the veteran with traumatic arthritis or has associated the 
veterans arthritis condition with his active service.  
Outpatient treatment records reveal sporadic treatment of the 
veterans arthritis and other abnormalities not at issue in 
this case.  

In December 1996, the veteran had appeared at a hearing held 
in Oakland, California, before a Member of the Board who is 
no longer employed by the Board.  In April 1998, the veteran 
was informed of these circumstances and advised of his 
options.  Later that month, he indicated that he wished to 
appear at another hearing held before a Member of the Board 
at the Oakland, California, RO.  Accordingly, the case was 
remanded in March 1998 in order to schedule the veteran for 
another hearing.  

At a hearing held before the undersigned in September 1998, 
the veteran reiterated his contentions.  It was contended 
that the most recent examinations indicate that there was no 
way to tell for sure how his arthritis actually began.  
Accordingly, reasonable doubt, it was argued, must be 
resolved in the veterans favor.  The undersigned asked the 
veteran whether he had received any additional treatment for 
his arthritis since the May and June 1997 evaluations.  The 
veteran responded that he receives medical treatment mainly 
from a VA Medical Center (VAMC) in San Francisco.  When asked 
by the undersigned whether any of these physicians at the 
VAMC had told him that his traumatic arthritis was the result 
of his experiences as a POW, the veteran responded that he 
could not remember.  

Analysis

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The United States Court of 
Veterans Appeals (Court) has defined a well-grounded claim as 
a claim which is plausible, that is meritorious on its own, 
or is capable of substantiation.  If he has not filed such a 
claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, the VA is under no duty to assist in any 
further development of the claim.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was noted during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  Alternatively, service connection may be established 
under 38 C.F.R. § 3.303(b) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that the veteran has 
not been diagnosed with traumatic arthritis of the back, 
shoulder, or knee.  While arthritis has been shown, the 
medical evidence of record clearly indicates that this 
arthritis is due to degenerative changes caused by the 
veterans age.  The May 1996 VA evaluations are particularly 
damaging to the veterans case.  

The veteran has provided some evidentiary assertions 
concerning symptoms he relates to the manifestations of his 
arthritis during his service and post service.  While he is 
competent to describe events or symptomatic manifestations of 
a disorder that are perceptible to a lay party, the Court has 
made clear that a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical knowledge, skills, expertise, 
training or education.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1994).  While the veterans allegations regarding 
injuries he sustained during active service have been assumed 
to be true under 38 C.F.R. § 3.304(e) (1998), the Board must 
find that the veteran is not competent to associate his 
arthritic condition to mistreatment by the Japanese in World 
War II, more than 50 years ago.  

With respect to the third prong of the Caluza analysis, there 
is no competent medical evidence to associate the arthritis 
of the back, shoulders, and knees with his active service.  
For the purposes of a well-grounded claim in this instance, 
the Board does not find that the veteran is competent to link 
any manifestation observable to a lay party to the underlying 
disability for which service connection is at issue.  

In Chelte v. Brown, 10 Vet. App. 268, 271 (1997), the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no evidence to 
associate these disabilities with the veterans active 
service.  The veterans separation examination failed to note 
any of these disorders.  Accordingly, the Board must find the 
claims to be not well grounded as a matter of law.

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, while it appears the veteran receives regular treatment 
for his back, shoulders, and knees by VA, neither the Board 
nor the RO is on notice of the existence of any evidence 
which exists that, if true, would make the veterans claim 
for service connection plausible.  While he has noted that he 
receives regular treatment for his disabilities by the VAMC, 
he has specifically indicated that he cannot recall any 
health care provider who has associated his arthritis to his 
active service.  Accordingly, a third remand of this case to 
the RO is unwarranted.  Accordingly, the claim is denied.  





ORDER

Entitlement to service connection for traumatic arthritis of 
the back, shoulders, and knees is denied.  



		
	Richard B. Frank
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.

- 2 -
